AMENDMENT TO EMPLOYMENT AGREEMENT


          THIS AMENDMENT AGREEMENT (this "Agreement") is made and entered into
as of the   26th  day of   September  , 2003, by and between COGENTRIX ENERGY,
INC., a North Carolina corporation (the "Company"), and JAMES R. PAGANO, a
resident of Charlotte, North Carolina (the "Executive").


STATEMENT OF PURPOSE


          The Company and the Executive are parties to (i) an Executive
Employment Agreement dated as of January 1, 1999 (the "Employment Agreement"),
and amended on February 16, 2001 and November 12, 2001, covering the terms and
conditions of the Executive's employment with the Company and (ii) a
Profit-Sharing Agreement (the "Profit-Sharing Agreement") covering the terms and
conditions of the Executive's participation in the Cogentrix Profit-Sharing
Plan. The Company and the Executive desire to further amend the Employment
Agreement and the Profit-Sharing Agreement, each as heretofore amended, in
certain respects, and this Agreement sets forth such amendments.

          NOW, THEREFORE, in consideration of the Statement of Purpose and the
mutual covenants and agreements herein contained, the parties hereto agree as
follows:

          1.     Effectiveness and Term of Agreement. This Agreement shall
become effective only in the event a "Change of Control" (as defined in the
Employment Agreement) occurs on or before the thirtieth (30th) day of April,
2004 and, in such event:

                     (a)     this Agreement shall remain in full force and
effect until the end of the Post-Change in Control Employment Period (as defined
in the November 12, 2001 amendment to the Employment Agreement);

           (b)     this Agreement shall supercede and replace in its entirety
paragraphs 1(b) and 2 of the November 12, 2001 amendment to the Employment
Agreement; and

                     (c)     the Profit-Sharing Agreement shall be modified as
provided in this Agreement.

In the event a Change of Control of the Company does not occur on or before the
thirtieth (30th) day of April, 2004, this Agreement shall be null and void and
of no further legal force or effect.

          2.     Payment to the Executive Upon Certain Terminations of
Employment During the Six-Month Period. In the event (a) the Executive's
employment is involuntarily terminated during the "Six-Month Period" (as defined
in the November 12, 2001 amendment to the Employment Agreement) by the Company
other than for "Willful Misconduct " (as defined in the Company's Incentive
Bonus Plan), (b) the Executive's employment is terminated during the Six-Month
Period due to the Executive's death or disability or (c) the Executive chooses
to resign from employment with the Company for any or no reason by delivering to
the Company 30 days prior written notice of his resignation at any time during
the "Window Period" (as hereinafter defined), then, and in any of such events,
the Company shall pay to the Executive on the effective date of his termination
of employment by wire transfer of immediately available funds to an account
maintained at a commercial bank located in the United States and designated by
the Executive the sum (less such federal, state and local taxes as are required
to be withheld by the Company by applicable law or regulation) of:

                     (i)   $4,640,570.00; and

                     (ii)   the total, undiscounted amount of the severance
benefit due to the Executive under Paragraph 2. of Section III. of the
Profit-Sharing Agreement.

Such payment shall be in lieu of any amount that may otherwise be due to the
Executive under Section 4.a. and 5.a. of the Employment Agreement and Paragraph
2. of Section III. of the Profit-Sharing Agreement and shall fully discharge the
Company from any liability under such provisions of the Employment Agreement and
the Profit-Sharing Agreement.

          The payment made to the Executive pursuant to this paragraph 2 shall
not relieve the Company of any obligation to timely pay or provide to the
Executive any amounts or benefits required to be paid or provided or which the
Executive is eligible to receive under Section 5.b. of the Employment Agreement,
as amended, or any plan, program, policy, practice, contract or agreement of the
Company, prior to or as a consequence of the Executive's termination of
employment, including without limitation, any amounts due and payable to the
Executive under the Company's Incentive Bonus Plan and the Annual Distributions
(as defined in the Profit-Sharing Agreement) and the Employment Termination (as
defined in the Profit-Sharing Agreement) distribution (but not the severance
benefit which shall be paid in accordance with (ii) above) under the
Profit-Sharing Agreement, and the Executive's entitlement to all such amounts or
benefits are independent of and incremental to the payment due to the Executive
pursuant to this paragraph 2.

          For purposes of this Agreement, the term "Window Period" shall mean
the 150-day period commencing on the 31st day after the Change of Control, or if
such 31st day is not a business day, on the immediately succeeding business day.

          3.     Continued Effectiveness of Employment Agreement and Incentive
Compensation Plans and Policies. Except as expressly amended hereby, the
Employment Agreement and the Profit-Sharing Agreement, each as heretofore
amended, and any other incentive compensation plans and policies of the Company
shall continue in full force and effect in accordance with their respective
terms and conditions.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

COGENTRIX ENERGY, INC.



By:     /s/  James E. Lewis       
                James E. Lewis,
                Chief Executive Officer



           /s/  James R. Pagano       
                James R. Pagano
